Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 01/04/2022.
Claims 1-12 have been allowed.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 13-17, filed 01/04/2022, with respect to the rejection(s) of claims 1-4 and 9-12 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Wu (U.S. Pub. No. 2010/0282289), have been fully considered and are persuasive.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…after a plurality of module-level power electronic devices are controlled to perform IV scanning on photovoltaic modules connected to the plurality of module-level power electronic devices respectively and IV curves of the photovoltaic modules are obtained by the plurality of module-level power electronic devices respectively, selecting, from the IV curves of the photovoltaic modules, an IV curve satisfying a condition as a reference curve; comparing each of remaining IV curves in the IV curves of the photovoltaic modules other than the reference curve 
Claims 2-10 are also allowed as they further limit allowed claim 1.
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…a processor executes the program instructions to perform a method for photovoltaic module fault diagnosis, the method comprising: after a plurality of module-level power electronic devices are controlled to perform IV scanning on photovoltaic modules connected to the plurality of module-level power electronic devices respectively and IV curves of the photovoltaic modules are obtained by the plurality of module-level power electronic devices respectively, selecting, from the IV curves of the photovoltaic modules, an IV curve satisfying a condition as a reference curve; comparing each of remaining IV curves in the IV curves of the photovoltaic modules other than the reference curve with the reference curve, to generate comparison results; and generating a fault diagnosis result for each of the photovoltaic modules based on the comparison results.”
Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 12,
“…a processor executes the program instructions to perform a method for photovoltaic module fault diagnosis, wherein the method comprises: after a plurality of module-level power electronic devices are controlled to perform IV scanning on photovoltaic modules connected to the plurality of module-level power electronic devices respectively and IV curves of the 
The closest prior art references that were found based on an updated search.
Tao et al. US 2019/0386611 - The present disclosure discloses a photovoltaic array fault diagnosis method and apparatus based on a random forest algorithm, belonging to the field of photovoltaic technology.
Shigemura et al. US 2014/0117999 - A fault diagnosis method utilizing a fault diagnosis system for diagnosing a photovoltaic module by estimating a fault location, the fault diagnosis system including a signal generator for generating and inputting an input signal into a positive terminal or a negative terminal of the photovoltaic module, a waveform observer for observing a reflected output signal from an open end or the fault location, a diagnosis unit for estimating the fault location based on the output signal, a conductive body, and an alignment unit for controlling the positions of the conductive body and/or the photovoltaic module.
Ha et al. US 2019/0123684 - A method for detecting a fault in a photovoltaic module includes determining a matrix of temperatures of the photovoltaic module, the matrix being obtained after dividing the module into a plurality of thermal zones and assigning a temperature to each thermal zone.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/RAUL J RIOS RUSSO/Examiner, Art Unit 2867